Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

                                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice
  October 28, 2013
                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  146426(99)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  DENISE GREER and Certain Members
  of TEAMSTER LOCAL 214,
            Plaintiffs-Appellees,
  and
  VALARIE BLACKSHEAR, LETORIA
  BAKER, and VANITA JOHNSON,
             Plaintiffs-Appellants,
  v                                                                 SC: 146426
                                                                    COA: 304197
                                                                    Wayne CC: 10-010019-CL
  DETROIT PUBLIC SCHOOLS, ROBERT
  C. BOBB and TEAMSTERS LOCAL 214,
             Defendants-Appellees.

  ____________________________________/


         On order of the Court, the motion for reconsideration of this Court’s May 28, 2013
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2013
         d1021
                                                                               Clerk